QUEST CAPITAL CORP. ANNUAL INFORMATION FORM FOR THE YEAR ENDED DECEMBER 31, 2007 DATED:March 14, 2008 TABLE OF CONTENTS PRELIMINARY NOTES CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS CORPORATE STRUCTURE GENERAL DEVELOPMENT OF THE BUSINESS DESCRIPTION OF BUSINESS RISK FACTORS DIVIDENDS DESCRIPTION OF CAPITAL STRUCTURE MARKET FOR SECURITIES DIRECTORS AND OFFICERS LEGAL PROCEEDINGS INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS TRANSFER AGENT AND REGISTRAR MATERIAL CONTRACTS INTERESTS OF EXPERTS ADDITIONAL INFORMATION SCHEDULE A – Corporate Organizational Chart SCHEDULE B – Audit Committee Charter SCHEDULE C – Code of Conduct PRELIMINARY NOTES In this Annual Information Form (“AIF”), Quest Capital Corp. and its subsidiaries are referred to as "Quest" or the “Company”.All information contained herein is presented as at December 31, 2007, unless otherwise stated. Canadian Generally Accepted Accounting Principles This AIF should be read in conjunction with the Company’s audited consolidated financial statements and management’s discussion and analysis (“MD&A”) for the year ended December 31, 2007.The audited consolidated financial statements and MD&A are available under the Company’s profile on the SEDAR website at www.sedar.com.All financial information in this AIF is prepared in accordance with Canadian generally accepted accounting principles. Currency All sums of money which are referred to in this AIF are expressed in lawful money of Canada, unless otherwise specified. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This AIF includes certain statements that constitute “forward-looking statements”, and “forward-looking information” within the meaning of applicable securities laws (“forward-looking statements” and “forward-looking information” are collectively referred to as “forward-looking statements”, unless otherwise stated).These statements appear in a number of places in this AIF and include statements regarding our intent, beliefs or current expectations of our officers and directors. Such forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.When used in this AIF, words such as “believe”, “anticipate”, “estimate”, “project”, “intend”, “expect”, “may”, “will”, “plan”, “should”, “would”, “contemplate”, “possible”, “attempts”, “seeks” and similar expressions are intended to identify these forward-looking statements.Forward-looking statements may relate to the Company’s future outlook and anticipated events or results and may include statements regarding the Company’s future financial position, business strategy, budgets, litigation, projected costs, financial results, taxes, plans and objectives. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business.These forward-looking statements were derived utilizing numerous assumptions regarding expected growth, results of operations, performance and business prospects and opportunities that could cause our actual results to differ materially from those in the forward-looking statements. While the Company considers these assumptions to be reasonable, based on information currently available, they may prove to be incorrect.
